                     Case: 3:18-cr-00146-jdp Document #: 2 Filed: 10/11/18 Page 1 of 1
JS 45 {1/96) Electro nic Version
                                                     Criminal Case Cover Sheet - U.S. District Court
                                                                                   /<?-~-/ '-lb - :;J)f>
  Place of Offense:               Related Case Information:
               City: Kronenwetter     Supersed ing              Docket Number
                                                   ----                        - - - -- - --
   County / Parrish: Marathon      Same Defendant                      New Defendant
                     --------
                                          Magistrate Jud ge Case N umber 18-mj-129
                                                                          -~--------
                                           Search Warrant Case N umber
                                              R 20 / R40 from District of _ _ _ _ _ _ _ _)_O,
                                                                                           _(?,
                                                                                              _

Defendant information:
                                                                                                   cc      ;; {>/.
                  Matter to be Sealed
                                              ---
                                                          Yes               ✓ No
    Def. Name: Peter Jewell-Reigel
   Alias Name:                                                                                                 ··,<'-
                                                                                                                  <.)
   City/State: Kronen wetter, WI
 Year of Birth:                                  Last 4 d igits of SSN
                - -- - - - - - -                                         - - - -- -- - - -
          Sex: White                            Race: Male


U.S. Attorney Information:
               ELIZABETH ALTMAN                                   Bar #:
                                                                         - - -- - - - - - - - - - - - -
 Interpreter :   ✓  No       Yes                   List language and / or dialect:
                                                                                 - - - - - - - - - -- - -

Location Status:
Arr es t Da te:
            Already in Federal Custody as of:                        in
         ✓     Already in Sta te Custody
               On Pretrial Release


U .S.C. Citations:
Total # of Counts:             3                    Petty                 Misdemeanor          ✓    Felony
                                                                          Class A
                                                                          Class B
                                                                          Class C

              Index Kev/Code                           D escription of Offense Charged             Counts(s)
Set 1     18 U.S.C. § 2252                 Receip t of child pornography                                1- 3
Set 2
Set 3
Set 4
Set s
Set 6



Date:                                         Signature     / s/           ELIZABETH ALTMAN
